Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner’s amendment was given in an interview with Craig Slavin on 03/24/2021.
The application has been amended as follows:
--Claim 1. (Currently Amended) A method for forming a connection between a wire and a pin that defines longitudinal ends and an axial direction, the method comprising:
 	placing a coil onto and around the pin; 
capturing the wire against and between first and second surfaces of the  coil at a location between the longitudinal ends of the pin  by compressing the coil with a welding electrode in the axial direction from an uncompressed state where the first and second surfaces are spaced apart to a compressed state where the first and second surfaces are the first and second surfaces were in the uncompressed state; and 
forming 

Reason for allowance
   The following is an examiner’s statement of reasons for allowance: as for claim 1, the closest prior arts, Wosnieswski (4,080,604) in views of Buchanan et al (3,284,759), discloses method for forming a connection between a wire and a pin that defines longitudinal ends and an axial direction, the method comprising: placing a coil onto and around the pin; capturing the wire against and between first and second surfaces of the coil at a location between the longitudinal ends and forming a weld joint between the captured wire and the pin .  However, based on the amendments to claim 1,  the prior art, Wosnieswski (4,080,604) in views of Buchanan et al (3284759), do not disclose combination of weld joint between the captured wire and the pin with the welding electrode that is compressing the coil by passing current from the welding electrode through the coil, the wire and the pin to resistively heat the coil and melt the coil to the wire and the pin.  The prior arts of record taking singly or in combination do not teach or suggest the above-stated limitation taking wholly in combination with all the elements of each independent claim.
claims 1 and 3-7 are now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-270-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/AYUB A MAYE/Examiner, Art Unit 3761                                                                                                                                                                                                        
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715